UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7318


ANTHONY LEON HOOVER ELS,

                       Plaintiff – Appellant,

     v.

STATE OF NORTH CAROLINA; ROY COOPER,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:14-cv-00564-CCE-LPA)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Leon Hoover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony Leon Hoover appeals the district court’s order

adopting the report and recommendation of the magistrate judge

and dismissing his complaint without prejudice for inter alia

failure to file the complaint on the required forms and failure

to include all necessary information.           Because Hoover may refile

his suit by filing his complaint in accordance with the district

court’s directions, the dismissal order is interlocutory and not

appealable.    See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        2